Citation Nr: 0841828	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a January 2004 decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.  In a December 2004 
decision, the RO denied service connection for bilateral 
hearing loss and tinnitus.  The veteran perfected an appeal 
of each decision.  

In reviewing the November 2005 statement of the case (SOC), 
the RO reopened the claim for service connection for PTSD and 
considered the claim on the merits.  However, the Board must 
make its own initial determination as to whether new and 
material evidence has been presented to reopen the veteran's 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Thus, in light of the law applicable to this case, 
the Board has rephrased the issue to whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD.  

The record reflects that the veteran was scheduled for a 
Travel Board hearing in June 2007.  Without explanation, he 
failed to report for the hearing scheduled, and he has not 
requested any further rescheduling.  Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
PTSD is reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue.  The 
service connection issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

An unappealed July 1996 rating decision denied entitlement to 
service connection for PTSD.  The evidence received since 
this decision relates to an unestablished fact, is neither 
cumulative nor redundant, and raises a reasonable probability 
of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

The July 1996 unappealed rating decision is final; new and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Whether new and material evidence has been presented to 
reopen a claim for service connection for PTSD.

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1103 (2008).  In the absence of clear 
and unmistakable error, finally denied claims may not be 
reconsidered except on the submission of new and material 
evidence.  VA must reopen a previously and finally disallowed 
claim when "new and material evidence is presented or secured 
with respect to a claim."  38 C.F.R. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

If it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development will be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In July 1996, the RO denied service connection for PTSD 
essentially on the basis that the evidence did not show that 
the veteran had PTSD that was related to his military 
service.  The veteran was provided notice of the adverse 
decision, but did not file an appeal.  He filed his claim to 
reopen in January 2003.  

Evidence of record at the time of the July 1996 rating 
decision consisted of service treatment records, which showed 
no complaint, finding or treatment for PTSD.  

The Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received.  Evidence 
received since the July 1996 rating decision includes VA and 
private psychiatric evaluations diagnosing PTSD due to 
military stressors.  Clearly this additional evidence is new 
and material as it raises a reasonable possibility of 
substantiating the claim.

As the Board is reopening the claim for service connection 
for PTSD, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.


REMAND

Entitlement to service connection for PTSD.

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).
Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's service records, including his DD 214, confirm 
that he served in Vietnam (receipt of the Vietnam Service 
Medal); however, they do not show that he engaged in combat.  
Thus, his bare assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran alleges that while stationed at Chu Lai from July 
1965 to May 1966 his unit was exposed to constant enemy fire 
and mortar attacks.  In a later statement, he indicates that 
the attacks took place while he was guarding the airstrip 
from July to September 1965.  See VA Form 21-4138, dated in 
January 2005.  [The veteran has also claimed seeing dead 
bodies, however, anecdotal experiences of this type simply 
cannot be verified independently.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
134 (1997) ("Anecdotal incidents, although they may be true, 
are not researchable.  In order to be researched, incidents 
must be reported and documented.").  He does not remember the 
names of any fellow soldiers killed.]  In his March 2003 
stressor statement, he indicates that his unit during the 
stressful events was "3rd MEF 3rd Marine Division."  His 
service personnel records show that from July to September 
1965 he was assigned to "SU#1, SupCo, 3dServBn, 3dMarDiv 
(Rein) FMF."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.

Given the Court's judicial rulings in Pentecost and Suozzi, 
the AMC should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt to verify whether the 
veteran's unit came under enemy fire during the period from 
July 1965 to May 1966.  The Board notes that information 
obtained from the internet, provided by the veteran's 
representative and attached to the May 2007 Informal Hearing 
Presentation, concerning Chu Lai, indicates that the base was 
involved in Operation Starlite on August 18, 1965 where the 
United States Marine Corps made a pre-emptive strike on 
gathering Viet Cong forces who were preparing to attack the 
base.  The information also shows that on October 27, 1965, 
about 15 raiders slipped through the lines onto Chu Lai 
airstrip and that most were killed or captured.  

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain diseases, including sensorineural hearing loss, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2008).  Notwithstanding the applicable 
presumptive period, direct service connection may be 
established by evidence demonstrating that a disease or 
injury was in fact incurred or aggravated during active 
service.  38 C.F.R. § 3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran contends that his hearing loss and tinnitus are 
the result of noise exposure in service when tanks fired at 
the enemy while guarding the airstrip at Chu Lai from July to 
August 1965.  The record shows that after service the veteran 
worked in construction.  

A February 2005 private physician's questionnaire diagnoses 
hearing loss and tinnitus due to noise exposure in service, 
without providing any rationale for that opinion or 
indicating whether the claims file was reviewed.  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claims.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) [VA must assist veteran by 
obtaining nexus opinion where evidence of a current 
disability and an association between that disability and 
active service are shown].

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Obtain any and all unit reports, 
morning reports, lessons learned and 
operating reports for the veteran's 
unit ("SU#1, SupCo, 3dServBn, 3dMarDiv 
(Rein) FMF") for the period July to 
October 1965.  [This is an attempt to 
confirm the alleged enemy shelling and 
mortar fire.]  Complete any and all 
follow-up actions necessary as directed 
by the National Personnel Records 
Center or service department.

2.  Prepare a letter asking the JSRRC 
to provide any available information 
that might corroborate the veteran's 
claimed stressor in service.  In 
particular, any reports documenting 
that his unit was exposed to shelling 
or mortar attacks in Vietnam during the 
period July to October 1965.  The RO 
should include copies of personnel 
records showing the veteran's service 
dates, duties, and units of assignment, 
etc.

3.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to 
military service, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD as a consequence.  The examiner 
must review the claims folder, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should indicate whether the 
veteran satisfies the DSM-IV criteria 
for a diagnosis of PTSD and, if he 
does, render a medical opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the diagnosed PTSD is 
a result of the established stressors 
in service.  (Note: only the stressors 
that are independently verified can 
serve as grounds for the diagnosis of 
PTSD).

4.  Schedule the veteran for a VA 
audiological examination to determine 
the nature and etiology of his hearing 
loss and tinnitus.  The examiner must 
review the claims folder, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be conducted.  The 
examiner should opine whether it is at 
least as likely as not (meaning at 
least 50-percent probable) that the 
hearing loss and tinnitus are related 
to noise exposure during the veteran's 
military service, as opposed to any 
post-service noise exposure.

5.  Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


